Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  It appears claim 9 should depend from claim 8 in order to provide proper antecedent support for “the movable support member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borgman et al. (US 4,583,910).
Borgman et al. show transferring groups of articles 16 between a first conveyor and a second conveyor 12 having a tool assembly 10 having a carriage 26 having a first tool head 22 which has a first plurality of grippers 40, a second tool head 24 mounted to carriage 26 and having a second plurality of article grippers 40 and an actuator mechanism for moving the tool heads with respect to each other such that a first group of articles engaged by first tool head 22 and a second group of articles 16 engaged by second tool head 24 are combined into a third group of articles in box 14.
Claim(s) 10-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duperray et al. (WO 2009/129404).

Re claim 11, the articles are transferred to a further conveyor downstream.
Re claim 12, a second tool head engages a second set of articles.
Re claim 13, a further group is also transferred.
Re claim 15, when the articles reach their desired orientation rotation is ceased.
Allowable Subject Matter
Claim 3-7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 8, 9,16, 17 and 25 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       03/11/2022